Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 08/10/2021, the following occurred: Claim 1 was amended.
Claims 1-20 are pending with claims 13-20 having been withdrawn from consideration. Claims 1-12 have been examined.

	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/668,449 dated 05/08/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 falls into at least one of the statutory categories (i.e., process). The following claim 1 is an abstract idea for organizing human activity:
(1) identifying a source EHR of a patient, 
wherein the source EHR comprises one or more elemental parts, each elemental part comprising a plurality of data fields where each data field has data stored therein;
(2) creating a unique Accountability Identifier (A-I) using data regarding accountability information stored within certain ones of the plurality of data fields that uniquely identify the source EHR, 
the accountability information comprising patient name, medical provider name, medical event information, and location, time and date of said medical event; and
(3) creating a data file for each data field of the source EHR, 
each data file labeled using a header comprising 
the unique A-I, 
a Field Indicator Code (FIC) identifying each said data field for each created data file, and 
the data from each said data field.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity (i.e., purely directed to an abstract idea as no additional elements are present. If a claim limitation under its BRI covers managing personal behavior or interactions between people, then it falls within the "methods of organizing human activity" grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Regarding additional elements, there are none. For at least this reason, the abstract idea of claim 1 has not been integrated into practical application.
As such, without additional elements, the abstract idea of claim 1 does not claim significantly more than the judicial exception. Therefore, claim 1 is ineligible and rejected under 35 U.S.C. §101.

Claims 2-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim(s) 2-9 and 12 merely further describe the abstract idea (e.g. the elemental parts, e.g. the data fields, e.g. the A-I, e.g. a cloud-based record).

Claim 10 further describes the additional element of a portable storage device that implements the identified abstract idea, which does not integrate the judicial exception into a practical application. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the portable storage device to perform the method of claim 1 amounts to no more than mere instructions to apply the exception using a generic computer and/or component(s). Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claim 11 merely further describes the portable storage device (see analysis, supra).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0235890) in view of Packham (US 7,194,479).

Re. CLAIM 1, Chen teaches a method of creating unstructured data files comprising information in Electronic Health Records (EHRs), the method comprising:
identifying a source EHR of a patient, wherein the source EHR comprises one or more elemental parts, each elemental part comprising a plurality of data fields where each data field has data stored therein (Abstract and Fig. 1 teaches patient medical data is received by the system in a source file format. The Examiner interprets a source file as necessarily identified. Fig. 1 and [0035] teaches an EHR system that utilizes EHRs/patient medical data (a source EHR). [0044, 0045] teaches all data is stored as Medical Object (MOB) having component parts (elemental parts) including attributes, properties, and Mobbits (each comprising a plurality of data fields). [0062] teaches the component parts consist of pertinent file data extracted from the source file, e.g. Patient Profile properties (see [0047]). Claim 1 teaches data containers (data fields) for the data. The Examiner notes only one of these elemental parts is required for the claim to be met.);
creating a unique Accountability Identifier (A-I) using data regarding accountability information stored within certain ones of the plurality of data fields that uniquely identify the source EHR ([0045] teaches MOB attributes include MOB ID. [0046] teaches a Medical Object Definition (MOD), which defines the structure of the MOB, includes a MOD unique identifier (MOD ID). Fig. 3 teaches the MOD (and MOD ID) is defined by the MOB and defines the MOB in turn. The Specification (at para. 0012) describes the A-I as helping to ensure that each individual exported data file can be properly restored. The Examiner interprets the MOD ID as the unique A-I and further notes that it is created. The Examiner notes that regarding accountability information to create unique A-I is an intended use of accountability information, which is not required to occur.), 
the accountability information comprising patient name […] ([0047] teaches Patient Profile property (accountability information) comprises patient identifying data such as without limitation name, DOB, SSN, address, and phone. [0039] teaches a Provider Directory with users identified by name. The Examiner notes that the accountability information contains non-functional labels.); and
creating a data file […] of the source EHR, each data file labeled using a header comprising the unique A-I, a Field Identifier Code (FIC) […], and the data from each said data field ([0041] teaches the data is labeled with metadata (a header). Fig. 3 and [0046] teaches the property schema of the MOD, which defines the properties of a MOB, can implement the MOD by defining the permitted content of a document, and the MOD property schema includes property names (field data of a data field), value type/format (Field Identifier), optionality, and indexability. The Examiner interprets the value of the value type/format as the field identifier code (FIC). Claim 1 teaches data containers (data fields) for the MOB data component parts. [0047] teaches a Patient Profile property, e.g. DOB, SSN, address, phone. [0062] teaches creating a data record, e.g. MOB, from a source file as well as creating a destination file from MOBs.)

Chen does not explicitly teach medical event information, and location, time and date of said medical event.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Chen teaches that data regarding data containing information/labels is stored (i.e., data containing information/labels is regarded by the data that is stored), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the data that is regarded by the data that is stored of the prior art with any other information/labels because the results would have been predictable.	

Chen may not teach 
creating a data file for each data field or 
identifying each said data field for each created data file.

Packham teaches 
creating a data file for each data field […] (Abstract and Fig. 1 teaches a field identifier(s)/fieldname(s) with associated data value(s) (Chen’s FICs) (for each data field) and at least a second file generated with at least one of the field identifiers. Fig. 1 and Fig. 2 teaches a data string (Chen’s data container data) associated with a field identifier/fieldname and an assigned data value is written to a data file.); and
identifying each said data field for each created data file (Fig. 2 teaches using the properties file including the field identifier/fieldname (FIC) to identify and build a data string, assign a value to the data string, format the data string, and write the data string(s) (one or more data field) to a file (for each created data file). The Examiner interprets one data string is written to each data file.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the data generator system and method of Packham to generate data file(s) from data string(s) and to use this information as part of an information exchange system and method as taught by Chen, with the motivation of increasing patient medical data sharing capability and efficiency as well as increasing data manipulation capability by editing existing data files (see Chen at Abstract and para. 0003 and 0005; and Packham at Col. 1, Ln. 38-41).

Re. CLAIM 2, Chen/Packham teaches a method in accordance with claim 1, wherein the elemental parts each comprise patient identifying information, provider identifying information, or information identifying a medical procedure or event (Chen [0046] teaches patient identifying data. The Examiner notes only one of these is required for the claim to be met.)

Re. CLAIM 3, Chen/Packham teaches a method in accordance with claim 1, wherein the data fields are selected from the group consisting of patient name, patient address, patient social security number, patient date of birth, date of a medical procedure or event, medical code of a medical procedure or event, date of a medical procedure or event, report associated with a medical procedure or event, provider name, provider identification number, or provider address (Packham Col. 1, Ln. 65-Col. 2, Ln. 5 teaches identifying a data field, providing a data definition including the data field in a property file, and providing the data field to the data file using the property file. The Examiner interprets the data field as selected for generating the data file. Chen [0047] teaches MOB properties identify record attributes and include patient identifying data such as, without limitation, a Patient Profile including name, DOB, SSN, address, phone, Master Patient ID. The Examiner notes only one of these data fields are required for the claim to be met.)

Re. CLAIM 5, Chen/Packham teaches a method in accordance with claim 1, wherein creating a data file comprises creating a concatenated data string for each data field of the source EHR (Packham Col. 1, Ln. 65-Col. 2, Ln. 5 teaches a data file generated for a data field. The Examiner interprets a data file is generated for each MOB data extracted from the source patient medical data/EHR. Packham Col. 3, Ln. 65-Col. 4, Ln. 2 teaches the properties file comprises definitions of values for field identifiers/field names and definitions of data string formats as a concatenation of field identifiers/field names. See also Packham Fig. 1 and Col. 4, Ln. 50-53 for a concatenated data string (created for each data field).)

Re. CLAIM 6, Chen/Packham teaches a method in accordance with claim 1, wherein the A-I comprises a header for each data string created for each data file (The Examiner interprets Chen’s MOD ID as the unique A-I. Packham Col. 4, Ln. 5-25 teaches a properties file HEADER (of Chen’s MOD ID) helps define the data string formats for generating the data file(s).)

Re. CLAIM 7, Chen/Packham teaches a method in accordance with claim 6, wherein creating a unique A-I for each data string further comprises creating a unique A-I of a fixed length for each data string (The Examiner interprets Chen’s MOD ID comprising Packham’s Header as the unique A-I. Packham Col. 4, Ln. 13-20 and Col. 4, 26-29 teaches the definition of the data string formats, e.g. HEADER, within the properties file includes definitions of the length of the data fields. The Examiner interprets Chen’s MOD ID/Packham’s Header as fixed in length.)

Re. CLAIM 8, Chen/Packham teaches a method in accordance with claim 1, wherein each FIC comprises a text string (Packham Col. 4, Ln. 5-12 and Col. 4, Ln. 29-35 teaches an exemplary field identifier/field name “TOSYSID” and an associated value “FGRCIRAS” (a text string).)

Re. CLAIM 9, Chen/Packham teaches a method in accordance with claim 1, wherein each FIC comprises a number (Packham Col. 4, Ln. 5-12 and Col. 4, Ln. 29-35 teaches an exemplary field identifier/field name “ASRSENTTIME” and associated value “2002010103030401” (a number).)

Re. CLAIM 10, Chen/Packham teaches a method in accordance with claim 1, further comprising storing each created data file on a portable storage device (Packham Fig. 2 and 3 teaches storing data files and secondary storage. Chen Abstract teaches sharing patient medical data among users and sharing a destination file (Packham’s generated data file) with a second user via the internet. Chen Fig. 5 and [0026] teaches a user terminal, e.g. a tablet, which may include removable data storage (a portable storage device). The Examiner interprets the generated data files as shared with a user tablet and stored on a removable data storage.)

Re. CLAIM 12, Chen/Packham teaches a method in accordance with claim 1, further comprising storing a cloud-based record associated with a data field of a created data file (Packham Fig. 2 and 3 teaches storing data files and secondary storage. Chen Abstract teaches sharing patient medical data among users and sharing a destination file (Packham’s generated data file) with a second user via the internet (the cloud). Chen Fig. 5 and [0026] teaches sending the destination file to a user terminal, e.g. a tablet, which may include removable data storage. The Examiner interprets received destination files as cloud-based records. The Examiner interprets the destination file(s) as stored on the tablet.)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Packham and Joe et al. (US 2014/0039931).

Re. CLAIM 4, Chen/Packham teaches a method in accordance with claim 1, wherein the certain ones of the plurality of data fields that uniquely identify the source EHR comprise at least patient name, patient social security number, patient date of birth, type of medical procedure or event, […] (Chen [0047] teaches patient identifying data such as, without limitation, name, DOB, SSN, address, phone, Master Patient ID. [0050] teaches MOB properties includes procedure code and diagnostic code (type of medical procedure or event). Chen Fig. 3 also teaches Creator and Creation date MOB attributes.)

Chen/Packham may not explicitly teach date of medical procedure or event and provider name.
Joe teaches date of medical procedure or event and provider name ([0007] teaches date of diagnosis and [0054] teaches TIME and TIMESPAN attributes for the dates of historical information. The Examiner interprets a TIME attribute as an attribute for a date of diagnosis). [0091] teaches a provider index having provider name(s) (Chen’s creator).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Joe with teaching of Chen/Packham since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Chen/Packham or Joe. Providing information (as taught by Joe) does not change or affect the normal source data extraction functionality of the information exchange system and method of Chen/Packham. Extracting source information would be performed the same way even with the addition of additional information. Since the functionalities of the elements in Chen/Packham and Joe do not interfere with each other, the results of the combination would be predictable. Alternately, KSR rationale B would be used to substitute Joe’s provider name for Chen’s creator and Joe’s date of diagnosis for Chen’s creation date.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Packham and Saxena et al. (US 2018/0165416).

Re. CLAIM 11, Chen/Packham teaches a method in accordance with claim 10, further comprising […] said portable storage device […] (Chen [0034] teaches a suitably configured individual access terminal, e.g. tablet. Chen Fig. 5 and [0026] teaches the user terminal, e.g. the tablet, which may include removable data storage. The Examiner interprets the destination file(s) as stored on a receiving tablet. The Specification (at para. 0040) describes biometric information as patient-created security such as a fingerprint scan or a facial recognition scan. The Examiner interprets the user terminal as capable of securing the stored information using biometric information, i.e., known username/password computer capabilities.)

Chen/Packham may not teach securing […] using biometric information of the patient.
Saxena teaches securing […] using biometric information of the patient ([0139] teaches information is provided/received to/by the patient in accordance with HIPAA. The Examiner interprets the user of Chen’s receiving tablet as the patient. [0171] teaches input data may include a user gesture, a voice command from a user, or data associated with a user e.g. retina scan or fingerprint, each of which is biometric information of the user. The Examiner interprets Chen’s tablet as suitably configured for individual access, i.e., secured and accessed by an appropriate user input (biometric information).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for providing healthcare-related block-chain associated cognitive insights of Saxena to provide user input to a computer terminal and to use this information as part of accessing any computer terminal of the information exchange system and method as taught by Chen, with the motivation of specifically configuring individual access terminals, increasing the security of exchange of healthcare related information, and increasing the quality of user authentication processes (see Chen at para. 0034 and 0035.)

Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-12, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
a. “claim 1, as amended herein, along with its dependent claims recites patient-eligible subject matter” (Remarks, pg. 6).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment.  

b. “the amendments make clear, if the original claim did not already, that the recited method steps are used by a computing system to create an entirely new type of unstructured data file/string…” (Remarks, pg. 6).
Regarding b.: The Examiner respectfully disagrees. The claims recite a method that does not recite a computer or any computer system components. In response to applicant's argument that the method is computer-implemented, the claims fail to recite being computer-implemented or show certain argued features of applicant’s invention. It is noted that the features upon which applicant relies (i.e., a computer) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully suggests that a computer be recited as performing the computer science concept(s) if, and only if, supported by the Specification.

c. “Moreover, Applicant notes that the recited steps in claim 1 that create a new type of unstructured data files by…” (Remarks, pg. 6-7).
Regarding c.: The Examiner respectfully submits that the argued features are either unclaimed structural elements or part of the identified abstract idea. Only additional elements can provide a practical application or an inventive concept (“significantly more”).

d. “Applicant notes that this recite method is similar to the claims at issue in Enfish” (Remarks, pg. 7-8).
Regarding d.: The Examiner respectfully disagrees and submits that Enfish claimed a computer or computer component. The courts have decided that a practical application can be provided by improvement of a computer or to another technology. The claims do even recite such additional elements. Further, there is no description of the data file in the claims; the claims merely provide an identifier. This is not a new and improved type of database as was present in Enfish. The Examiner submits that creating a data file with particular identifiers is not an improvement to a (non-claimed) computer. 

e. “Similarly, the Federal Circuit held in Bascom… Also similar, the Federal Circuit in McRO…” (Remarks, pg. 8-9). 
Regarding e.: See Regarding d.

Regarding the rejection of Claims 2-12, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-12, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant respectfully traverses this rejection for at least the reasons discussed below” (Remarks, pg. 9).
Regarding a.: The Examiner respectfully submits the basis of rejection as necessitated by amendment.

b. “independent claim 1 recites the concept of labeling electronic data strings… This is a fundamental distinction between the invention of claim 1 and the cited references” (Remarks, pg. 9-10).
Regarding b.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation (BRI), the cited references teach and/or render obvious the claimed features including the features added in amendment, e.g. “labeled using a header”.

c. “claim 1 recites a unique method of using the information in a medical record to label the data files or strings that together comprise the electronic health record such that a collection of data strings together provide a particular health record in an unstructured data format” (Remarks, pg. 10-11).
Regarding c.: The Examiner respectfully disagrees and submits that it is unclear how the cited references would do not teach and/or render obvious the claimed method. The cited references appear to create unstructured data files comprising information in EHRs, since the cited references teach and/or rendering obvious the method steps in the body of the claim.

d. “Due to liability requirements, every piece of information and data in a medical record must be labeled with "accountability information" allowing recognition of the provider, the patient, the type of medical event, and the date, time, and location that medical event occurred, at a minimum” (Remarks, pg. 11-12).
Regarding d.: The Examiner respectfully notes that the labels for accountability information are non-functional descriptive material. Any medical record would be labeled with such “accountability information” allowing recognition of the provider, the patient, the type of medical event, and the date, time, and location that medical event occurred, at a minimum.

e. “multiple disparate medical records can be combined into one “super medical record”” (Remarks, pg. 13).
Regarding e.: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., combining the data files created for each data field into one “super medical record”) are not recited in the rejected claim(s) (the independent claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

f. “Any EHR system reconstructing a person's multiple records would simply organize the collections of data strings based on their A-I labels, and fill in the substance of the 
Regarding f.: In response to applicant's potential argument that any EHR system would simply organize the collections of data strings based on their A-I labels, a recitation (or arguement) of the intended use of the claimed invention must result in a (claimed) structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the (unclaimed) intended use, then it meets the claim (or argued feature). Currently, an “EHR system” is not even claimed for reconstructing a person’s multiple records. The Examiner notes that the “minimum accountability information”, which is applicant-admitted prior art for any medical record “[d]ue to liability requirements” (see Remarks, pg. 11), can be interpreted as the claimed accountability information.

g. “The block diagram provided below illustrates how the method recited in claim 1 can be used to create new unstructured data strings or files from the EHR in one type of EHR computing system, so that these unstructured data strings can then be provided to a second EHR computing system for restructuring into an EHR that is in the second system’s desired format… In contrast, the cited references…” (Remarks, pg. 14-16).
Regarding g.: The Examiner respectfully submits that the block diagram is not part of the Applicant’s original disclosure; therefore, the information is immaterial. The Examiner notes that additional teachings of the disclosures of the cited references are 

h. “For example, in constrast… Chen discloses… “Upon receiving a request from a second user for the medical data in a specified destination file format, the system retrieves and converts the object containing the medical data into the specified destination file format, and sends the destination file to the second user” (Remarks, pg. 16-17).
Regarding h.: The Examiner respectfully submits that the Examiner does not see how such a paragraph from the cited references cannot be used to teach the recited claim limitations. Both Chen and the Specification disclose “translation software is needed to convert the contents of one format type of EHR into an HER formatted for a different system” (see Specification at para. 0004). Chen also discloses the unclaimed “middleware to translate standards” albeit “advantageously remov[ing] the need for middleware” (see Chen at para. 0038). Both disclose solving the translation problem. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., translation software) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

i. “Chen never teaches that these identifiers are used as a label” (Remarks, pg. 17-18).
Regarding i.: The Examiner respectfully submits that Chen teaches and/or renders obvious “labeled using a header” as recited in claim 1. Chen [0041] teaches labeling data with metadata (a header). Packham (Abstract, Fig. 1 & 2) teaches writing a data string (each of Chen’s data containers) associated with a field identifier(s) (Chen’s metadata) to a data file. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

j. “These conventional “computer science concepts” are what the cited references teach” (Remarks, pg. 18).
Regarding j.: The Examiner respectfully submits that what the cited references teach is immaterial to what the application claims.

k. “Neither the cited references, not a combination thereof, teaches or suggests the creation of this type of unique label…” (Remarks, pg. 18-20).
Regarding k.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. See also previous responses to Applicant. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the data generator system and method of Packham to generate data files from data strings and to use this information as part of an information exchange method as taught by Chen, with the motivation of increasing patient medical data sharing capability at the least (see Chen at Abstract and para. 0003 & 0005). The Examiner respectfully submits that the argued features of “any EHR system” and “receiving system” (see Remarks, pg. 20) are not claimed.

Regarding the rejection of Claims 2-12, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell (US 9,678,956) for teaching metadata collection and providing metadata for selection for creating structured data to export (see Fig. 3).
Felsher (US 2013/0159021) for teaching a metadata header at para. 0017 regarding record content at para. 0250 and identifying epidemiological events using epidemiological transaction records data at para. 0061 with captured patient data including procedures/medical outpatient service (medical event), at its source (location of said medical event) at the time of entry/date of medical outpatient service (date and time of said medical event) at para. 0064 and 0065.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626